Citation Nr: 1820064	
Decision Date: 04/04/18    Archive Date: 04/16/18

DOCKET NO.  14-01 388	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, Washington


THE ISSUE

Entitlement to a total rating based on individual unemployability (TDIU) due to service-connected disabilities. 


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

G. Morales, Associate Counsel

INTRODUCTION

The Veteran had active service in the United States Army from June 1970 to June 1973, and August 1977 to June 1990.

This matter is before the Board of Veterans' Appeals (Board) on appeal from a November 2012 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO).  The Veteran testified before the undersigned Veterans Law Judge (VLJ) at a Board hearing in March 2017. A transcript is of record. 


FINDING OF FACT

The competent and probative evidence is at least in equipoise as to whether the Veteran's service-connected disabilities render him unable to secure or follow substantially gainful employment consistent with his education and work history. 



CONCLUSION OF LAW

The criteria for entitlement to a TDIU have been met. 38 U.S.C. §§ 1155, 5107 (2012); 38 C.F.R. §§ 3.340, 3.341, 4.16, 4.19 (2017). 


REASONS AND BASES FOR FINDING AND CONCLUSION

As the issue decided herein is granted in full, any deficiency as to VA's duties to notify and assist would be harmless error and will not be discussed further. 

TDIU

The Veteran contends that he is unable to work due to his service-connected disabilities. See 1/24/2013, VA 21-4138 Statement in Support of Claim.   

A total disability rating may be granted where the schedular rating is less than 
100 percent and the veteran is unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities. Generally, to be eligible for a TDIU, a percentage threshold must be met. 38 C.F.R. §§ 3.340, 3.341, 4.16(a). 

In determining unemployability for VA purposes, consideration may be given to the veteran's level of education, special training, and previous work experience, but not to age or any impairment caused by nonservice-connected disabilities. 38 C.F.R. §§ 3.341, 4.16, 4.19; Hersey v. Derwinski, 2 Vet. App. 91, 94 (1992); Faust v. West, 13 Vet. App. 342 (2000). The sole fact that a veteran is unemployed or has difficulty securing employment is not enough, as a high rating in itself is a recognition that the impairment makes it difficult to obtain and keep employment. The question is whether the veteran is capable of performing the physical and mental acts required by employment, not whether he or she can find employment. Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993) (citing 38 C.F.R. §§ 4.1, 4.15, 4.16(a)). Entitlement to TDIU is based on an individual's particular circumstance. Rice v. Shinseki, 22 Vet. App. 447, 452 (2009).

In making a determination, the Board must consider all the evidence of record and make appropriate determinations of competence, credibility, and weight. See Washington v. Nicholson, 19 Vet. App. 362, 368 (2005). When there is an approximate balance of positive and negative evidence regarding any material issue, all reasonable doubt will be resolved in favor of the claimant. 38 U.S.C. § 5107; 38 C.F.R. § 3.102. 

The Veteran's service-connected disabilities that he alleges prevent him from working are his mitral valve disability (heart condition), rated noncompensable; his right and left shoulder disabilities, rated at 10 percent disabling each; and his lumbosacral spine compression fracture, rated as 40 percent disabling. He has had a 70 percent or higher disability rating from June 28, 1996 onward, with one disability (lumbosacral compression fracture) rated at 40 percent disabling; therefore, he meets the schedular threshold for a TDIU. See 38 C.F.R. §4.16(a). 

The Board finds that the evidence is at least in equipoise as to whether the Veteran's service-connected disabilities render him unable to secure or follow a substantially gainful occupation. 

During service, the Veteran's military occupational specialty was a medic. See 7/21/2017, Other-VRE at p. 50. However, following service, he was unable to continue in a similar position because he was unable to perform the lifting requirements. See 3/3/2017, Hearing Transcript, at p. 9. His occupational history after service was largely as a courier and driver from May 18, 1998 until August 14, 2007. See 6/15/2012, VA 21-4192, at p. 1.  He has three years of college education, but does not have experience in a sedentary occupation. See 7/21/2017, Other-VRE at p. 9

The Veteran has testified regarding his disabilities and the effects they have on him. He testified that he cannot perform heavy lifting because of his back, nor can he sit or stand (be in one position) for any length of time. See 3/3/2017, Hearing Transcript, at p. 4. The Veteran is competent to testify as to his symptoms from service-connected disabilities and how they affect him. See Jandreau, 492 F.3d at 1372.  

The Veteran has been consistent in his statements detailing his symptoms, and the effect that his disabilities have had on his life. He has written throughout the years, in statements in support of his claims, as well as notices of disagreement and appeals that his heart condition, as well as his spine and shoulder disabilities, prevent him from working. Therefore, the Board finds his statements to be credible and probative concerning how his service-connected disabilities affect his day-to-day well-being, in addition to preventing him from securing or following a substantially gainful occupation. 

The Veteran was determined disabled for Social Security Administration (SSA) purposes as of January 31, 2008. The SSA found that he was disabled largely in part due to his service-connected disabilities of mitral valve disorder, sinusitis, and back disability. See 7/21/2014, Medical Treatment Records - SSA, at p. 3. 

Additionally, the Veteran most recently underwent a VA examination in April 2016. The examiner noted that his heart condition would have an effect on his ability to work. See 4/15/2016, C&P Examination, at p. 9. The examiner opined that he could not work because of fatigue and daily shortness of breath. Id. Other examinations have also noted the effects that the Veteran's disabilities have on his ability to work including that his mitral valve disorder would prevent him from heavy lifting. See 1/23/2012, VA Examination, at p. 15.  Furthermore, he has recorded lower back pain when sitting. See 11/17/2011, VA Examination, at p. 3. The Board finds these examinations to have only some probative value concerning the effect that the Veteran's individual disabilities would have on his ability to secure or follow a substantially gainful employment because the disabilities are evaluated separately rather than as a whole. 

The Board also notes that there are negative medical opinions regarding some of the Veteran's service-connected disabilities and the effects they would have on his ability to work. Some of the VA examiners noted that the Veteran's spine and shoulder disabilities would have no impact on his ability to work, and that his mitral valve disability would have no effect on his daily activities. See 11/17/2011 VA examination, at p. 18, 36; see also, 8/8/2008, VA Examination, at p. 14.  However, the question of employability is ultimately one for the finder of fact, and is not medical in nature. Geib v. Shinseki, 733 F.3d 1350, 1354 (Fed. Cir. 2013). Although VA must give full consideration, per 38 C.F.R. 4.15, to "the effect of combinations of disability," VA regulations place responsibility for the ultimate TDIU determination on VA, not a medical examiner's opinion. Geib v. Shinseki, 733 F.3d 1350, 1354 (Fed. Cir. 2013); 38 C.F.R. § 4.16(a). The Board also finds these opinions to have only limited probative value because they address the effect the service-connected disabilities have on his ability to secure or follow a substantially gainful occupation individually, and do not address his service-connected disability picture as a whole. 

In this case, the record reflects that the Veteran suffers from bilateral shoulder pain and a lumbosacral compression fracture, which combine to prevent him from lifting. Additionally, his compression fracture hinders his ability to remain seated or standing for extended periods of time. A medical examiner has recently noted that his mitral valve disorder would affect his ability to work because of his fatigue. Furthermore, although he has some college education, there is no evidence that the Veteran has ever had a sedentary career or a position that is not at least somewhat physically demanding in nature - courier position or as a medic. After service, he worked as a courier for ten years, a position that would be difficult for him to maintain presently as he cannot remain seated for extended periods - a requirement for driving between courier locations. As a result, the difficulties posed by his service-connected disabilities interfere with his ability to secure or follow a substantially gainful occupation. The Board acknowledges the negative medical opinions, but finds that when resolving all reasonable doubt in favor of the Veteran, the evidence is in at least equipoise that his service-connected disabilities render him unable to secure or follow a substantially gainful occupation.


ORDER

Entitlement to a TDIU is granted. 



____________________________________________
Eric S. Leboff
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


